Title: From Thomas Jefferson to William Gordon, 1 January 1826
From: Jefferson, Thomas
To: Gordon, William


Dear Sir
Monto
Jan. 1. 26.
I cannot blame you, if you have been thinking hardly of my long delay in answering your favor of the 10th ult. but knowing the state of my health these thoughts will vanish from your mind. it is now 3. weeks since a re-ascerbation of my painful complaint has confined me to the house and indeed to my couch. required to be  constantly recumbent I write slowly and with difficulty. yesterday for the 1st time I was able to leave the house and to resume a posture which enables me to begin to answer the letters which have been accumulating, and I take up yours first. , weakened in body by infirmities and in mind by age, now far gone in my 83d year, reading one newspaper only and forgetting immediately what I read in that, I am unable to give counsel in cases of difficulty, and our present one is truly a case of difficulty. it is but too evident that the branches of our foreign department of govmt, Exve, judiciary and legislative are in combination to usurp the powers of the domestic branch also, reserved to the states and to consolidate themselves into a single govmt without limitn of powers. I will not trouble you with details of the instances which are thread bare and unheeded. the only question is what is to be done? shall we give up the ship? No, by heavens ! while a hand remains able to keep the  deck. shall we wish the hot headed Georgian, stand at once to our arms? not yet, nor until the  evil, the only, greater one than separn, shall be all but upon  us, that of living under . a government of discretion. between these alternatives there can be no hesitation. but again, what are we to do? I am glad I did not answer earlier, for a fortnight ago might have called for a different answer, since that the S.C. resolutions are become known Van Buren’s motion and Baylie’s proposn to yield the power of roads and canals, provided it be regularly by an amdmt of the constn and guarded against  abusive practices under it. we had better  at present rest a while on our oars  and see  which way the tide will set. in Congress and in the state legislatures. perhaps it will be better for Virginia to follow than take the lead in whatever is to be done.  a majority of the people are against us on this question. the Western states have especially been bribed by local considns to  abandon their antient brethren and enlist  under banners alien to them in principles & interest. if in this state of things we can make such a compromise as Baylie proposes, we shall save  and at the same time  improve our constn, for I think that with suffict guards it will be a wholsome amdmt. and not doubting but that it comes from the President himself we may hope it’s success under such auspices, if I had an opn therefore it would be for lying still a while. but I have  none. I have neither matter nor mind to form one. and I pray that what I have now hazarded to you as a friend may be sacredly locked  up in your own breast. for abandoning, as it is time,  to the genern now on the stage, the entire management of their own affairs, I should deem it the greatest of all calamaties to be implicated, at this period of life in embroilment of which I wish never to think again.  yesterday the last of this year  closed the 61st of my continued  services to the public.  I came into it as soon as of age which was in 1764. beginning with the court of my county . then their  Representative next Congress the cod. Governor Congress M. P. Secy of state V. President. Presidt on my return from Washington that all and Central Collv University, and I may  the last offices have been as laborious a and   the preceding ones. is it not time  dear Sir,  to turn me loose, ever and affy yours.